U-VEND, INC. 1, UNIT 425 SANTA MONICA, CA 90401 November 19, 2014 Securities and Exchange Commission Division of Corporation Finance 100 “F” Street, N.E. Washington, D.C. 20549-3629 Attention: Dean Brazier, Staff Attorney Dietrich King, Legal Branch Chief Mara Ransom, Assistant Director Re:U-Vend, Inc. (formerly Internet Media Services, Inc.) Amendment No. 2 to Registration Statement on Form S-1 Filed November 5, 2014 File No. 333-195914 Ladies and Gentlemen: In response to the phone conversations with the Staff during the week of November 10, 2014, the Company hereby files Amendment No. 3 to the Registration Statement. As instructed by the Staff, we have updated and incorporated into the Registration Statement our 2014 3rd quarter 10Q filing including the effect of our subsequent events transactions. If you have any further questions or comments, kindly contact the undersigned at (310) 295-1922 or our counsel, Gary Agron Esq. at (303)-748-8223. Sincerely, U-Vend, Inc. By: /s/ Raymond Meyers Raymond Meyers Chief Executive Officer cc: Gary A. Agron
